DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 10, 12-13, 18, and 28 were amended, claims 7, 15, 22, and 27 were canceled, and new claims 29-32 were added in an amendment submitted in conjunction with the Request for Continued Examination (RCE) filed on February 23, 2021.
Claims 1, 4-5, 8-10, 12-13, 16-19, 21, 23-26, and 28-32 are currently pending.
Claims 1, 4-5, 8-10, 12-13, 16-19, 21, 23-26, and 28-30 are rejected under 35 U.S.C. § 103.
Claims 31-32 contain allowable subject matter but are objected to as being dependent upon a rejected base claim.

Claim Objections
Claims 12-13 and 15 were objected to in the previous Office action due to minor informalities.  Claim 15 was canceled and claims 12-13 were amended in the amendment filed on February 23, 2021, thereby resolving the identified issues.  Accordingly, the objections are withdrawn.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-5, 8-10, 12-13, 16-17, 23, 25-26, and 28-29
Claims 1, 4-5, 8-10, 12-13, 16-17, 23, 25-26, and 28-29 are rejected under 35 U.S.C. § 103 as being unpatentable over Teshome et al. (U.S. Patent No. 9,798,625) in view of Hirai et al. (U.S. Patent No. 7,725,742) in further view of Goetting et al. (U.S. Patent No. 7,235,999) and Altera Corporation (White Paper: “Six Ways to Replace a Microcontroller With a CPLD”, 2009, hereafter “Altera”)

Claim 1
Regarding claim 1, Teshome discloses: 
A computer system, comprising:
An Information Handling System (IHS) may include a number of components, several of which may be physically disposed on a motherboard or other printed circuit board (PCB))); 
one or more connectors/sockets disposed on the circuit board (Teshome: Figure 2; Col. 5, Lines 60-65 (southbridge controller may be configured to handle various of IHS' s I/O operations, and it may provide interfaces such as, for instance, Universal Serial Bus (USB), audio, serial, parallel, Ethernet, or the like via port(s), pin(s), and/or adapter(s))); 
one or more components disposed in the corresponding connectors/sockets (Teshome: Figure 2; Col. 5, Lines 60-65 (southbridge controller may be configured to handle various of IHS' s I/O operations, and it may provide interfaces such as, for instance, Universal Serial Bus (USB), audio, serial, parallel, Ethernet, or the like via port(s), pin(s), and/or adapter(s))); 
a first controller that is on the circuit board and configured to receive information corresponding to parameters of the components and the circuit board and/or the connectors/sockets before booting up the computer system to run an operating system (OS) (Teshome: Col. 1, Lines 47-59 (IHS may include an embedded controller (EC) which can perform diagnostic operations on the IHS); Col. 2, Lines 4-14 (Diagnostic operations may be configured to identify a processor failure or a BIOS failure.  Additionally or alternatively, diagnostic operations may be configured to identify a power failure, a clock failure, or a code fetching failure.  Additionally or alternatively, diagnostic operations may be configured to identify a defective FRU in a pre-boot environment.  For example, diagnostic operations may be configured to perform the identification of the FRU, at least in part, by inspecting a voltage value for each of a plurality of platform-specific nodes, and comparing a current voltage value with a previous value for each node.); Col. 4, Lines 4-14 (Field Replaceable Units (FRUs) include any IHS component, circuit board, card, part, or assembly)). 

Further regarding claim 1, Teshome does not explicitly disclose, but Hirai teaches:
wherein the first controller is a baseboard management controller (BMC) (Hirai: Col. 3, Lines 61-63 (monitor module includes BMC));
a complex programmable logic device (CPLD) (Hirai: Col. 4, Lines 2-6 (CPLD can be used to realize monitor logic)) 
that is on the circuit board and configured to, before booting up the computer system to run the OS: 
provide a first signal to enable at least some of the components (Hirai: Col. 4, Lines 21-44 (monitor logic generates and transmits enable signals according to power-up sequence)); 
receive information corresponding to a sequence of voltages applied to the enabled components (Hirai: Col. 4, Lines 21-44 (basic valid signals sent back to power-up sequence controller through the monitor logic)); and 
transmit the received information to the first controller (Hirai: Col. 4, Lines 21-44 (monitor logic sends power initialization event/state signals to BMC)). 

Teshome teaches use of an embedded controller which can perform diagnostic operations that can identify a defective Field Replaceable Unit (FRU) in a pre-boot environment.  For example, diagnostic operations may be configured to perform the identification of the FRU, at least in part, by inspecting a voltage value for each of a plurality of platform-specific nodes, and 
However, Teshome does not explicitly teach using a baseboard management controller (BMC) and CPLD, providing an enable signal to components, receiving information corresponding to a sequence of voltages applied to the enabled components, and transmitting the received information to the BMC, as described in the amended claim.  Hirai teaches using a CPLD to implement monitor logic which generates and transmits enable signals to power domains according to a power-up sequence, receiving power initialization event/state signals according to the power-up sequence, and sending the power initialization event/state signals to a BMC (Hirai: Col. 4, Lines 2-6 and 21-44).  The BMC corresponds to the embedded controller taught by Teshome.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a BMC and CPLD to monitor pre-boot power-up sequences in a manner similar to that taught by Hirai in conjunction with the system taught by Teshome.  One of ordinary skill in the art would be motivated to do so in order to aid in detecting and identifying power initialization failures and voltage rail malfunctions (Hirai: Col. 1, Lines 51-58).
Further regarding claim 1, Teshome in view of Hirai does not explicitly disclose, but Goetting teaches: 
wherein the first controller includes a first analog-to-digital converter (ADC) configured to receive information corresponding to voltages applied to a first set of components (Goetting: Col. 4, Lines 30-39); and 


Teshome in view of Hirai teaches performing diagnostic operations and voltage monitoring, but does not explicitly teach using an ADC.  Goetting teaches a system monitor circuit which includes a microcontroller coupled to an ADC and an FPGA which includes an ADC (Goetting: Col. 4, Lines 30-39).  Other programmable logic devices, such as a CPLD, can be used instead of an FPGA (Goetting: Col. 4, Lines 12-16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an ADC (as taught by Goetting) in conjunction with the embedded controller and CPLD taught by Teshome in view of Hirai.  One of ordinary skill in the art would be motivated to do so since ADCs provide the ability to obtain data from both analog and digital sensors (Goetting: Col. 1, Lines 51-54).
Further regarding claim 1, Teshome in view of Hirai and Goetting does not explicitly disclose, but Altera teaches: 
wherein the second ADC is capable of receiving more voltage levels than the first ADC (Altera: p. 2 ¶ 2 Programmable Level Shifting). 

Altera teaches that a microcontroller has a limited number of I/O resources which often operate from one voltage source.  Altera further teaches that, in contrast, CPLDs have a larger number of I/Os, which are grouped into multiple banks.  Each I/O bank, in turn, is assigned a unique voltage source and creating a voltage-level shifter is merely a matter of grouping all of the I/Os of one voltage in one bank and connecting the associated voltage reference to the power Programmable Level Shifting).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that an ADC associated with a CPLD (corresponding to the “second ADC” in the claim) would be able to handle more voltage levels than an ADC associated with a controller such as a BMC (corresponding to the “first ADC” in the claim).  Since components may be operating at different voltage levels, using a CPLD would allow for multiple reference voltages (which would be required by an ADC in order to handle signals received from components operating at different voltage levels) and provide programmability along with level shifting (Altera: p. 2 ¶ 2 Programmable Level Shifting).

Claims 4-5 and 8-9
	Regarding claim 4, Teshome in view of Hirai, Goetting, and Altera discloses:
The computer system of claim 1, wherein the parameters include a temperature of the components in the computer system, a speed of rotational components in the computer system, alternating current/direct current (AC/DC) voltages or power status of the components in the computer system, OS status, timing and/or digital input signals (Teshome: Col. 3, Lines 49-60 (EC provides control of various ports, real-time clock, temperature sensor, fan speed, and general-purpose I/O pins); Col. 10, Line 60 to Col. 11, Line 14 (EC performs diagnostic operations including monitoring node voltages, and identifying processor failure, BIOS failure, power failure, clock failure, and/or code fetching failure); Hirai: Col. 4, Lines 28-39 (basic valid signals are sent back to power-up sequence controller through the monitor logic; these signals correspond to the “alternating current/direct current (AC/DC) voltages or power status of the components in the computer system” in the claim)). 

Regarding claim 5, Teshome in view of Hirai, Goetting, and Altera discloses:
The computer system of claim 1, further comprising a plurality of controllers connected to the first controller and the components, wherein the controllers are configured to detect information corresponding to parameters of the components, the circuit board and/or the connectors/sockets, and to transmit detected information to the first controller (Teshome: Col. 6, Line 30 to Col. 7, Line 8 (Northbridge and Southbridge controllers facilitate communication between EC and other IHS components)). 

Regarding claim 8, Teshome in view of Hirai, Goetting, and Altera discloses: 
The computer system of claim 1, wherein the first controller is configured to transmit the received information to a management server (Teshome: Col. 7, Lines 2-8 (data can be exchanged between the EC and another IHS attached to the network (e.g., a remote server or other source of technical service)); Hirai: Col. 4, Lines 44-50 (power initialization event/state signals are sent to a remote management host via the BMC)). 

Regarding claim 9, Teshome in view of Hirai, Goetting, and Altera discloses: 
The computer system of claim 1, wherein the first controller is configured to receive the information at a u-boot stage (Teshome: Col. 1, Lines 47-59 (IHS may include an embedded controller (EC) which can perform diagnostic operations on the IHS); Col. 2, Lines 4-14 (Diagnostic operations may be configured to identify a processor failure or a BIOS failure.  Additionally or alternatively, diagnostic operations may be configured to identify a power failure, a clock failure, or a code fetching failure.  Additionally or alternatively, diagnostic operations may be configured to identify a defective FRU in a pre-boot environment.  For example, diagnostic operations may be configured to perform the identification of the FRU, at least in part, by inspecting a voltage value for each of a plurality of platform-specific nodes, and comparing a current voltage value with a previous value for each node.); Col. 4, Lines 4-14 (Field Replaceable Units (FRUs) include any IHS component, circuit board, card, part, or assembly)). 

Claim 10
Regarding claim 10, Teshome discloses:
A computer system, comprising:
a circuit board (Teshome: Figure 2; Col. 5, Lines 60-65 (An Information Handling System (IHS) may include a number of components, several of which may be physically disposed on a motherboard or other printed circuit board (PCB))); 
one or more components disposed on the circuit board (Teshome: Figure 2; Col. 5, Lines 60-65 (An Information Handling System (IHS) may include a number of components, several of which may be physically disposed on a motherboard or other printed circuit board (PCB))); 
a first controller that is on the circuit board and configured to receive information corresponding to parameters of the circuit board and/or the components before booting up the computer system to run an operating system (OS) (Teshome: Col. 1, Lines 47-59 (IHS may include an embedded controller (EC) which can perform diagnostic operations on the IHS); Col. 2, Lines 4-14 (Diagnostic operations may be configured to identify a processor failure or a BIOS failure.  Additionally or alternatively, diagnostic operations may be configured to identify a power failure, a clock failure, or a code fetching failure.  Additionally or alternatively, diagnostic operations may be configured to identify a defective FRU in a pre-boot environment.  For example, diagnostic operations may be configured to perform the identification of the FRU, at least in part, by inspecting a voltage value for each of a plurality of platform-specific nodes, and comparing a current voltage value with a previous value for each node.); Col. 4, Lines 4-14 (Field Replaceable Units (FRUs) include any IHS component, circuit board, card, part, or assembly)).

Further regarding claim 10, Teshome does not explicitly disclose, but Hirai teaches:
wherein the first controller is a baseboard management controller (BMC) (Hirai: Col. 3, Lines 61-63 (monitor module includes BMC)); and 
a complex programmable logic device (CPLD) (Hirai: Col. 4, Lines 2-6 (CPLD can be used to realize monitor logic))
that is on the circuit board and configured to, before booting up the computer system to run the OS: 
provide a first signal to enable at least some of the components (Hirai: Col. 4, Lines 21-44 (monitor logic generates and transmits enable signals according to power-up sequence)); 
receive information corresponding to a sequence of voltages applied to the enabled components (Hirai: Col. 4, Lines 21-44 (basic valid signals sent back to power-up sequence controller through the monitor logic)); and 
transmit the received information to the first controller (Hirai: Col. 4, Lines 21-44 (monitor logic sends power initialization event/state signals to BMC)).


However, Teshome does not explicitly teach using a baseboard management controller (BMC) and CPLD, providing an enable signal to components, receiving information corresponding to a sequence of voltages applied to the enabled components, and transmitting the received information to the BMC, as described in the amended claim.  Hirai teaches using a CPLD to implement monitor logic which generates and transmits enable signals to power domains according to a power-up sequence, receiving power initialization event/state signals according to the power-up sequence, and sending the power initialization event/state signals to a BMC (Hirai: Col. 4, Lines 2-6 and 21-44).  The BMC corresponds to the embedded controller taught by Teshome.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a BMC and CPLD to monitor pre-boot power-up sequences in a manner similar to that taught by Hirai in conjunction with the system taught by Teshome.  One of ordinary skill in the art would be motivated to do so in order to aid in detecting and identifying power initialization failures and voltage rail malfunctions (Hirai: Col. 1, Lines 51-58).
Further regarding claim 10, Teshome in view of Hirai does not explicitly disclose, but Goetting teaches: 

wherein the CPLD includes a second ADC configured to receive information corresponding to voltages applied to a second set of components (Goetting: Col. 4, Lines 30-39). 

Teshome in view of Hirai teaches performing diagnostic operations and voltage monitoring, but does not explicitly teach using an ADC.  Goetting teaches a system monitor circuit which includes a microcontroller coupled to an ADC and an FPGA which includes an ADC (Goetting: Col. 4, Lines 30-39).  Other programmable logic devices, such as a CPLD, can be used instead of an FPGA (Goetting: Col. 4, Lines 12-16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an ADC (as taught by Goetting) in conjunction with the embedded controller and CPLD taught by Teshome in view of Hirai.  One of ordinary skill in the art would be motivated to do so since ADCs provide the ability to obtain data from both analog and digital sensors (Goetting: Col. 1, Lines 51-54).
Further regarding claim 10, Teshome in view of Hirai and Goetting does not explicitly disclose, but Altera teaches: 
wherein the second ADC is capable of receiving more voltage levels than the first ADC (Altera: p. 2 ¶ 2 Programmable Level Shifting). 

Altera teaches that a microcontroller has a limited number of I/O resources which often operate from one voltage source.  Altera further teaches that, in contrast, CPLDs have a larger Programmable Level Shifting).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that an ADC associated with a CPLD (corresponding to the “second ADC” in the claim) would be able to handle more voltage levels than an ADC associated with a controller such as a BMC (corresponding to the “first ADC” in the claim).  Since components may be operating at different voltage levels, using a CPLD would allow for multiple reference voltages (which would be required by an ADC in order to handle signals received from components operating at different voltage levels) and provide programmability along with level shifting (Altera: p. 2 ¶ 2 Programmable Level Shifting).

Claims 12-13 and 16-17
Claims 12-13 and 16-17 describe limitations for a system which are similar to the limitations for the system described in claims 4-5 and 8-9, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claims 23, 25-26, and 28-29
Regarding claim 23, Teshome in view of Hirai, Goetting, and Altera discloses:
The computer system of claim 1, wherein the sequence of applied voltages is checked or monitored (Hirai: Col. 4, Lines 21-44 (monitor logic)).

Regarding claim 25, Teshome in view of Hirai, Goetting, and Altera discloses:
The computer system of claim 23, wherein the sequence for applying the voltages to the enabled components is determined based on the first signal provided by the CPLD (Hirai: Col. 4, Lines 21-44 (monitor logic (implemented by CPLD) generates and transmits enable signals according to power-up sequence)).

Regarding claim 26, Teshome in view of Hirai, Goetting, and Altera discloses:
The computer system of claim 23, wherein the CPLD is configured to, before booting up the computer system to run the OS: receive signals indicating whether the voltages have been applied successfully and/or a timing of the applied voltages (Hirai: Col. 4, Lines 21-44 (basic valid signals sent back to power-up sequence controller through the monitor logic (which is implemented by a CPLD))).

Regarding claim 28, Teshome in view of Hirai, Goetting, and Altera discloses:
The computer system of claim 1, wherein the CPLD is configured to transmit information corresponding to the voltages received by the second ADC to the first controller (Hirai: Col. 4, Lines 21-44 (monitor logic (implemented by CPLD) sends power initialization event/state signals to BMC (corresponding to “first controller” in the claim))).

Regarding claim 29, Teshome in view of Hirai, Goetting, and Altera discloses: 
The computer system of claim 1, wherein the CPLD is configured to receive information corresponding to voltages applied to the second set of components in response to a number of voltages to be received by the first ADC reaches a maximum number (Altera: p. 2 ¶ 2 Programmable Level Shifting (CPLD has multiple I/O banks); p. 5 ¶ 2 GPIO Pin Expansion (A CPLD can be used as a companion to a microcontroller to allow the microcontroller to expand its total I/O count.  It would be obvious to one of ordinary skill in the art that the I/O banks of the CPLD can be used for I/O from a second set of components after the I/O ports of the controller (BMC) are fully assigned.)).

Claim 24
Claim 24 is rejected under 35 U.S.C. § 103 as being unpatentable over Teshome et al. (U.S. Patent No. 9,798,625) in view of Hirai et al. (U.S. Patent No. 7,725,742) in further view of Goetting et al. (U.S. Patent No. 7,235,999), Altera Corporation (White Paper: “Six Ways to Replace a Microcontroller With a CPLD”, 2009, hereafter “Altera”), and Mundada et al. (U.S. Patent Publication No. 2007/0079162).

Regarding claim 24, Teshome in view of Hirai, Goetting, and Altera does not explicitly disclose, but Mundada teaches: 
The computer system of claim 23, wherein timing intervals of the applied voltages are calculated combined with power rails (Mundada: ¶ [0004]; ¶ [0039]-[0044]). 

Teshome in view of Hirai teaches sending a sequence of voltages and detecting statuses of voltage rails, but does not provide details regarding the timing intervals of the voltages.  Mundada teaches that sequence requirements of modern platforms typically require the power rails for a chipset to be established before an I/O interface (Mundada: ¶ [0004]).  Mundada further teaches using monitor logic to output an indication of the sequence of establishing power 

Claims 18-19 and 21
Claims 18-19 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Hirai et al. (U.S. Patent No. 7,725,742) in view of Delory (U.S. Patent Publication No. 2008/0270079) in further view of Goetting et al. (U.S. Patent No. 7,235,999) and Altera Corporation (White Paper: “Six Ways to Replace a Microcontroller With a CPLD”, 2009, hereafter “Altera”).

Claim 18
Regarding claim 18, Hirai discloses: 
A method for testing a computer system that comprises components, the method comprising: 
 (b) providing a first signal to enable at least some of the components of the computer system (Hirai: Col. 4, Lines 21-44 (monitor logic generates and transmits enable signals according to power-up sequence)); and 
basic valid signals sent back to power-up sequence controller through the monitor logic)). 

Further regarding claim 18, Hirai does not explicitly disclose, but Delory teaches: 
(a) providing a direct current (DC) power to turn on the computer system (Delory: ¶ [0071]).

Delory teaches utilizing a DC power supply when testing a laptop PC (Delory: ¶ [0071]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a BMC (as taught by Delory) in conjunction with a system such as that taught by Hirai.  One of ordinary skill in the art would be motivated to do so in order to ensure power is available to the computer system and to determine whether the computer system’s power supply is malfunctioning. 
Further regarding claim 18, Hirai in view of Delory does not explicitly disclose, but Goetting teaches: 
wherein the first controller includes a first analog-to-digital converter (ADC) configured to receive information corresponding to voltages applied to a first set of components (Goetting: Col. 4, Lines 30-39); and 
wherein the CPLD includes a second ADC configured to receive information corresponding to voltages applied to a second set of components (Goetting: Col. 4, Lines 30-39). 

Hirai does not explicitly teach using an ADC.  Goetting teaches a system monitor circuit which includes a microcontroller coupled to an ADC and an FPGA which includes an ADC (Goetting: Col. 4, Lines 30-39).  Other programmable logic devices, such as a CPLD, can be used instead of an FPGA (Goetting: Col. 4, Lines 12-16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an ADC (as taught by Goetting) in conjunction with the embedded controller and CPLD taught by Hirai in view of Delory.  One of ordinary skill in the art would be motivated to do so since ADCs provide the ability to obtain data from both analog and digital sensors (Goetting: Col. 1, Lines 51-54).
Further regarding claim 18, Hirai in view of Delory and Goetting does not explicitly disclose, but Altera teaches: 
wherein the second ADC is capable of receiving more voltage levels than the first ADC (Altera: p. 2 ¶ 2 Programmable Level Shifting). 

Altera teaches that a microcontroller has a limited number of I/O resources which often operate from one voltage source.  Altera further teaches that, in contrast, CPLDs have a larger number of I/Os, which are grouped into multiple banks.  Each I/O bank, in turn, is assigned a unique voltage source and creating a voltage-level shifter is merely a matter of grouping all of the I/Os of one voltage in one bank and connecting the associated voltage reference to the power rail needed for those I/Os (Altera: p. 2 ¶ 2 Programmable Level Shifting).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that an ADC associated with a CPLD (corresponding to the “second ADC” in the claim) would be able to handle more voltage levels than an ADC associated with a controller such as a BMC Programmable Level Shifting).

Claim 19 and 21
Regarding claim 19, Hirai in view of Delory, Goetting, and Altera discloses:
The method of claim 18, further comprising detecting parameters of the components of the computer system, wherein the parameters include temperature of the components in the computer system, a speed of the components in the computer system, alternating current/direct current (AC/DC) voltages or power status of the components in the computer system, OS status, timing and/or digital input signals (Hirai: Col. 4, Lines 28-39 (basic valid signals are sent back to power-up sequence controller through the monitor logic; these signals correspond to the “alternating current/direct current (AC/DC) voltages or power status of the components in the computer system” in the claim)).

Regarding claim 21, Hirai in view of Delory, Goetting, and Altera discloses:
The method of claim 18, further comprising transmitting the collected information to a management server (Hirai: Col. 4, Lines 44-50 (power initialization event/state signals are sent to a remote management host via the BMC)). 


Claim 30
Claim 30 is rejected under 35 U.S.C. § 103 as being unpatentable over Hirai et al. (U.S. Patent No. 7,725,742) in view of Delory (U.S. Patent Publication No. 2008/0270079) in further view of Goetting et al. (U.S. Patent No. 7,235,999), Altera Corporation (White Paper: “Six Ways to Replace a Microcontroller With a CPLD”, 2009, hereafter “Altera”), and Palmer (U.S. Patent No. 6,029,257).

Regarding claim 30, Hirai in view of Delory, Goetting, and Altera does not explicitly disclose, but Palmer teaches: 
The method of claim 18, wherein the information is collected by the BMC, the method further comprising: determining whether the BMC is connected to a server (Palmer: Col. 8, Line 64 to Col. 9, Line 7). 

Hirai in view of Delory, Goetting, and Altera does not explicitly teach determining whether the BMC is connected to a server.  Palmer teaches a method for testing a computer system during which a controller ascertains whether the client computer is connected to a server (Palmer: Col. 8, Line 64 to Col. 9, Line 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a controller (such as the BMC taught by Hirai in view of Delory, Goetting, and Altera) to ascertain whether a server connection is available in a manner similar to that taught by Palmer.  One of ordinary skill in the art would be motivated to do so in order for the BMC to receive any updated instructions and/or configuration information (Palmer: Col. 8, Line 64 to Col. 9, Line 7).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 31-32 contain allowable subject matter because no prior art was found which explicitly teaches or reasonably suggests the combination of limitations in the claims when the claims are considered as a whole.  Specifically, no prior art was found which explicitly teaches or reasonably suggests determining, in response to a determination that the BMC is not connected to a server, whether an input signal is provided to the computer system within a predetermined amount of time and, in response to a determination of whether an input signal is provided to the computer system within a predetermined amount of time, either entering the computer system into a debug mode if the input signal is provided or loading the OS if it is not.
Claims 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability. 

Response to Arguments
Applicant’s arguments submitted in the Remarks in conjunction with the Request for Continued Examination (RCE) filed on February 23, 2021, with respect to the rejection of the claims under 35 U.S.C. § 103 have been fully considered but are not persuasive.  
Applicant argues that “Goetting at most appears to disclose a System Monitor 20 that includes an ADC 200 and is included in the FPGA 10 (lines 30-33 of column 4 of Goetting), the FPGA 10 optionally having another ADC 71. Goetting does not appear to disclose a first controller and a CPLD that are both on a circuit board and include their own ADCs.”  Applicant further argues that “level-shifting by a CPLD is not synonymous with an increased number of voltage levels that can be received by the ADC associated with the CPLD” and, as such, “Altera does not appear to relate to an ADC associated with a CPLD that can receive analog information such as voltages. Additionally, Altera teaches that in certain cases, a CPLD can replace an ADC.”
The Examiner respectfully disagrees.  In response to applicant's arguments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
In the present case, Teshome teaches that an Information Handling System (IHS) may include a number of components, several of which may be physically disposed on a motherboard or other printed circuit board (PCB) (Teshome: Figure 2; Col. 5, Lines 60-65).  Teshome teaches use of an embedded controller, but does not explicitly teach using a baseboard management controller (BMC) and CPLD.  Hirai teaches using a CPLD to implement monitor logic which generates and transmits enable signals to power domains according to a power-up sequence, receiving power initialization event/state signals according to the power-up sequence, and sending the power initialization event/state signals to a BMC (Hirai: Col. 4, Lines 2-6 and 21-44).  The BMC corresponds to the embedded controller taught by Teshome.  When viewed in 
Teshome in view of Hirai teaches performing diagnostic operations and voltage monitoring, but does not explicitly teach using an ADC.  Goetting teaches a system monitor circuit which includes a microcontroller coupled to an ADC and an FPGA which includes an ADC (Goetting: Col. 4, Lines 30-39).  Goetting further teaches that other programmable logic devices, such as a CPLD, can be used instead of an FPGA (Goetting: Col. 4, Lines 12-16).  When viewed in combination with Teshome and Hirai, this would reasonably suggest to one of ordinary skill in the art the use of a BMC which utilizes an ADC and a CPLD which includes an ADC on a circuit board. 
Regarding whether Altera teaches a CPLD with an increased number of voltage inputs, the programmable level shifting taught by Altera, in and of itself, is not what teaches the claim limitations.  Rather, the features of CPLDs taught by Altera which allow for programmable level shifting are what teach the claim limitations.  Altera states that a CPLD is also an option for implementing an ADC and, with the addition of a simple, low-cost external capacitor, a CPLD (citing the MAX IIZ CPLD as an example) can use its internal oscillator, Schmitt trigger I/O, and high-density arithmetic-programmable logic fabric to accomplish the analog-to-digital conversion (Altera: p. 3 ¶ 3 Analog-to-Digital Converter).  Since an ADC, in its broadest reasonable interpretation, merely refers to a circuit or chip which performs the function of analog-to-digital signal conversion, the CPLD taught by Altera would therefore include an ADC since it implements this functionality.  Altera further teaches that a microcontroller has a limited number of I/O resources which often operate from one voltage source, whereas CPLDs have a larger number of I/Os which are grouped into multiple bank, with each CPLD I/O bank being Programmable Level Shifting).  Altera further teaches that a CPLD can be used as a companion to a microcontroller to allow the microcontroller to expand its total I/O count (Altera: p. 5 ¶ 2 GPIO Pin Expansion).  The teachings of Altera would therefore reasonably suggest to one of ordinary skill in the art that a CPLD is capable of receiving more voltage levels than a microcontroller (such as a BMC) and can be used to provide an additional number of I/O ports than that provided by the microcontroller alone.
Since limitations from previously rejected (but now canceled) dependent claims were moved into the amended independent claims, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of Teshome, Hirai, Goetting, and Altera for the amended independent claims 1 and 10, and in view of Hirai, Delory, Goetting, and Altera for the amended independent claim 18.
Accordingly, claims 1, 4-5, 8-10, 12-13, 16-19, 21, 23-26, and 28-30 are rejected under 35 U.S.C. § 103 as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113